Respondent’s determination dated November 15, 1966 modified, on the law, by annulling the finding of guilt on specification No. 3 and the imposition of punishment thereon. As so modified, determination confirmed, without costs. In our opinion there was no substantial evidence to support a finding of guilt under specification No. 3 based on rule 158 of the Rules and Regulations of the Bureau of Police, Department of Public Safety of the City of Yonkers. That rule applies to an unlawful business and the petitioner patrolman’s acts related to a lawful business. The finding as to specification No. 6 is supported by substantial evidence. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.